DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 03/26/2020; claim(s) 1- 20 is/are pending; claim(s) 1, 9, & 15 is/are independent claim(s).
In claims 9- 14, with respect to claimed subject matter of “A computer readable storage medium”, examiner acknowledges applicant’s specification, in para. 0078,  clarifies this “not to be construed as being transitory signals per se”.
Claim Objections
Claims 8 & 14 objected to because of the following informalities: 
In claim 8, line 2, the upper-case letter ‘U’ from “Updating” should be lower case since this line is not the start of the claim. 
Claim 14 is also objected for similar reason as claim 8.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

I) Regarding claim 1, the claim recites the limitations “in response to receiving a user selection indicating an acceptance or rejection of one or more of the alerts from the first set of alerts and a reason for the user selection of the selected alerts, recording the reason as an additional feature to combine with existing root cause and context analysis as a modifier for the machine learning model; and
updating the machine learning model to predict subsequent nonconformance likelihoods using a second plurality of features that excludes the additional feature identified from the first plurality of features”. 
However, the excluding of “additional feature” from the second plurality of features is confusing/contradictory with the corresponding disclosure of the specification of ¶¶0068- 0069, thereby rendering the scope of the claim element “second plurality of features that excludes the additional feature identified from the first plurality of features” indefinite/ambiguous. Specifically, the claim defines “an additional feature” as “reason for the user selection of the selected alerts” which includes reasons for both the acceptance, rejection and even deferring types as shown in applicant’s fig. 8. The specification in para. 0069 states “the features are removed when a threshold number of human operators have indicated that the feature is not relevant to their decision-making process in whether to accept/reject an alert.” The para. 0069 further indicates only the subset of features that are rejected as being excluded rather than all features including the features that are accepted. However, claim appears to cover both types of the features, the accepted and rejected as being excluded to update the machine learning model. Therefore, claim fails to clarify which types of the features (e.g., rejected only, both rejected and accepted or only differed or entire first set of features) of the first set are excluded in second plurality of features.  Accordingly, the scope of the claim is indefinite in light of applicant’s specification.
For the examining purpose, only the sub-features of the first plurality of features that are rejected along with the reasons for the rejections is interpreted as being excluded from the second plurality of features. That is, the “second plurality of features” do not include the subset of “first plurality of features” that were previously rejected by the user during user selection step. 
II) Independent claims 9 & 15 are rejected for the similar reasons set forth in claim 1.
III) Dependent claims 2- 8, 10- 14, & 16- 20 are rejected because they also inherit the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7- 9, 13- 15, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodbyl et al. [Bodbyl] (US 20210012115 A1, Date Filed: 2019-07-12).

Regarding claim 1, Bodbyl teaches a method [actions/steps performed at “security platform” 202/300/402], comprising: 
a) receiving sensor data [“an example embodiment, data retrieved from various sensors at a premises and/or from other sources is processed using one or more machine learning models”] from a plurality of monitored systems [“each premises” or geographical regions of “per-geographical region basis, etc.”] ([0020, 0027, 0057, 0079]); 
b) extracting a first plurality of features [processed/filtered incoming “premises data” like “premises data 318” or “data 102” shown in fig. 1 that are provided/inputted to the Risk Evaluation 104] from a set of work orders1 [received raw data that will have some explanation] for the plurality of monitored systems wherein individual work orders in the set of work orders include a root cause [“an exact cause of the alarms”] analysis for a context in which a nonconformance [“certain high-risk activity, such as a crime, occurring at the premises” or “other types of notable events occurring” in the premises] in an indicated monitored system occurred ([0019-0023, 0050-0052, 0081]); 
c) predicting, via a machine learning model [“risk models that employ machine learning techniques… support vector machines, 2random forests, artificial neural networks”], a nonconformance likelihood [“a risk score 106 is generated for each premises” out of plural premises, wherein “the risk score 106 represents a quantified evaluation of a likelihood of particular type of crime occurring, ... of a likelihood of other types of notable events occurring”] for each monitored system in the plurality of monitored systems based on the first plurality of features ([0020-0023, 0027, 0041, 0068-0069]);
d) generating a first set of alerts [“risk scores 106 can be utilized to trigger certain alarms” and “utilized to flag alarms” and “the alarm balancing server 456 transmits the alarm… for review”] comprising a subset [routed or flagged alarms for appropriate operators for review by the balancing server] of alerts selected based on predicted nonconformance likelihoods [“score”] for the plurality of monitored systems and based on operational rules [thresholds of alarms or other “routing scheme” to select operator for the alarms review] (Figs. 6- 7, [0029-0031, 0059, 0065, 0071-0075, 0088]); 
e) in response to receiving a user selection [providing “feedback data” for the score after “review generated alarms”/“reviewed by an operator”] indicating an acceptance [the escalated alarm that requires action at step 818 of supervisory in fig. 8] or rejection [“clearing the alarm” by the operator or by the supervisor] of one or more of the alerts [alerts received at operator devices from “alarm balancing server 456”] from the first set of alerts and a reason [false alarm or crime alarm or other related types of alarms or “that a crime is not likely”] for the user selection of the selected alerts, recording [“supervisor may further update an event log at step 824 with information regarding the event that triggered the alarm before clearing the alarm”] the reason as an additional feature to combine [“one or more machine-learning models associated with the risk evaluation process 104 can be trained and/or retrained at step 122…feedback data 120 including review of results by operators”] with existing root cause and context analysis as a modifier for the machine learning model ([0035, 0088-0096, 0139], fig. 8);
f) updating [risk model(s) training/retraining] the machine learning model to predict subsequent [“the risk evaluation process 104 may continually generate or update the risk score 106… as new  premises data 102 is received”] nonconformance likelihoods using a second plurality of features [“event log data retrieved at step 826, or other data” to data store 454 from step 824 of fig. 8 appear to show that it does not include “Alarm cleared” because event logged are separated in step 824 towards item 454 and “Alarm Cleared’] that excludes the additional feature identified from the first plurality of features ([0025, 0035, 0090-0096]).
One may argue that the processed event data of step 826 used to train/retrain the model may not necessarily exclude additional feature [“false alarms” that are cleared]. Therefore, Bodbyl may not anticipate the claim 1.
 However, PHOSITA would understand such event data of step 826 after reviewed by operators and/or supervisor and labelled as not requiring to be cleared as claimed “second plurality of features that excludes the additional feature identified from the first plurality of features”. Put differently, even if one were to raise the argument of the event log 824 not necessarily to exclude “false alarm”, PHOSITA would nevertheless implicitly (see MPEP 2144.01) understand these data of (S824- S828) to exclude false alarm/additional features identified from the first plurality of features because the fig. 8 clearly shows some events are sent for clearing (see block “Alarm Cleared) and remaining are sent for data store in step 454 from step 454 to avoid training the model with false alarm data. Therefore, the invention of this claim as a whole would be obvious to PHOSITA based on the disclosure of Bodbyl.

Regarding claim 5, Bodbyl further teaches/suggests the method of claim 1, further comprising: ranking [displaying the alarms in an order based on priority, etc.] the alert relative to a set of active alerts, identifying a given number of highest rated alerts according to the ranking; and displaying the highest rated alerts ([0073-0074, 0102-0103]).

Regarding claim 7, Bodbyl further teaches/suggests The method of claim 1, further comprising:
generating a maintenance request [“the supervisor may take certain steps at 822”] in response to receiving user selection of a given one of the one or more alerts from the first set of alerts, wherein the maintenance request identifies a predicted time of nonconformance and one or more components of the monitored system affected by the nonconformance ([0090, 0111]).

Regarding claim 8, Bodbyl further teaches/suggests The method of claim 1, further comprising: Updating the machine learning model based on feedback from a human operator, the update including one or more of: 
adjusting a weight of a specific factor in identifying a final probability of nonconformance ([0128]); 
removing a certain factor from the machine learning model; and
 generating a new machine learning model ([0028, 0095-0096]).

Regarding claim 9, Bodbyl teaches/suggests invention of this claim for the similar reasons set forth above in claim 1. 
Regarding claims 13, Bodbyl further teaches/suggests the computer readable storage medium of claim 9, wherein the operations further comprises:
generating a maintenance request in response to receiving user selection of a given one of the one or more alerts from the first set of alerts, wherein the maintenance request identifies a predicted time of nonconformance and one or more components of the monitored system affected by the nonconformance ([0090, 0111]).

Regarding claims 14, Bodbyl further teaches/suggests the computer readable storage medium of claim 9, wherein the operations further comprise: Updating the machine learning model based on feedback from a human operator, the update including one or more of:
 adjusting a weight of a specific factor in identifying a final probability of nonconformance ([0128]); 
removing a certain factor from the machine learning model; and
 generating a new machine learning model ([0028, 0095-0096]).

Regarding claims 15 & 19, Bodbyl teaches inventions of these claims for the similar reasons set forth in claims 1 & 5 respectively. Please note the “security platform” (like items 300/402, see, para. 0065, figs. 3-4) is interpreted as claimed a system with a processor and a memory of claim 15.

Claim(s) 3, 6, 11- 12, 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodbyl in view of Kamiguti et al. [Kamiguti] (US 20190310620 A1).
Regarding claim 3, Bodbyl further teaches The method of claim 1, wherein individual work orders of the set of work orders identify 
Bodbyl does not teach the features shown with strikethrough emphasis.
Kamiguti teaches a monitoring system to collect and analyze the data from one or more premises having pluralities of machines (Fig. 1). Specifically, Kamiguti teaches a remote monitoring computer system to receive individual work orders [data received at the diagnostic center, analogous to Bodbyl’s security platform] of the set of work orders that identify a component of the monitored system affected by the nonconformance, an extent of the nonconformance, a timing of the nonconformance, and a time of installation or last maintenance event [battery replacement history, “store in a centralized manner as maintenance history and make available”] affecting the component (Fig. 27, [0053, 0063, 0078, 0140]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kamiguti and Bodbyl because they both are related to collecting and processing various diagnostic data in a monitoring system and (2) modify the security platform of Bodbyl to further identify a component of the monitored system affected by the nonconformance and a time of last maintenance event affecting the component. Doing so it would be easier to perform necessary comprehensive monitoring of the status of the component and maintenance by dispatching the most suitable replacement component and most suitable field serviceman in the premises (Kamiguti, [0057, 0069]).

Regarding claim 6, Bodbyl further teaches the method of claim 1, wherein the context is based on contextual data [premises data to include] that include:
locational data [“the location of the premises”] for the monitored system ([0021]);
environmental data [temperature/humidity] affecting the monitored system (Fig. 1, [0021]),

operator data [e.g., operator or supervisory] for completing a work order (Fig. 7-8),
monitored sensor data feature ([0049]), and
requestor data for generating a work order (Fig. 10, Customer ABC/EFG).
Bodbyl fails to teach the contextual data to include manufacturer data for a component of the monitored system.
Kamiguti teaches a monitoring system to collect and analyze the data from one or more premises having pluralities of machines to perform machine learning (Fig. 1, [0067, 0107]). Specifically, Kamiguti teaches the contextual data to include manufacturer data [“meta-data is the maker name of the machine”, “machine information such as manufacturer name and model name in FIG. 3”] for a component of the monitored system ([0092, 0096, 0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kamiguti and Bodbyl because they both are related to collecting data from one or more premises to perform machine learning and (2) modify the system of Bodbyl to also collect  manufacturer data for a component of monitored premises as in Kamiguti. Doing so identifying and discriminating of the one or more equipment (like camera 422 vs other monitoring devices of fig. 4 in Bodbyl) of the premises can be easily performed at the security platform (Kamiguti, [0092]). Doing so it would be easier to select and dispatch the most suitable component and most suitable field serviceman in the premises when its one or more components failed events are detected (Kamiguti, [0057]).
Regarding claims 11 & 17, Bodbyl in view of Kamiguti teaches invention of this claim for the similar reasons set forth above in claim 3.
Regarding claims 12 & 20, Bodbyl in view of Kamiguti teaches invention of this claim for the similar reasons set forth above in claim 6.

Claim(s) 4 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodbyl in view of Chang et al. [Chang] (US 20180314573 A1).

Regarding claim 4, Bodbyl teaches/suggests its security platform receiving and processing received work orders using machine learning to identify one or more events ([0025]). However, Bodbyl fails to teach:
 identifying a missing value in a given work order of the set of work orders; and inserting a substitute value for the missing value based on domain knowledge for the given work order as claimed.
Chang is directed to a data analysis system that uses machine learning system to analyze various dataset to perform one or more predictions ([0004]). Specifically, Chang teaches a system and a method comprising: identifying [“detecting, identifying, and correcting defects (e.g. missing data, erroneous entries, etc.) in the input data”] a missing value [“impute missing entries 616”, please note PHOSITA knows that In statistics, imputation is the process of replacing missing data with substituted values ] in a given work order [“the input data”] of the set of work orders and inserting a substitute value for the missing value based on domain knowledge [“the pre-processing may be performed using domain knowledge 607”] for the given work order ([0079, 0092-0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Chang and Bodbyl because they both are related to machine learning of the received dataset/workorders and (2) modify the security platform of the Bodbyl to identify a missing value in a given work order of the set of work orders and impute/insert a substitute value for the missing value based on domain knowledge for the given work order as in Chang. Doing so defects in the received work order data in the security platform of Bodbyl can be corrected before using the defected work order data to train machine learning model and/or presenting one or more predicted scores to the operator(s) (Change, [0002, 0079] & Bodbyl, Fig. 4).

Regarding claim 18, Bodbyl in view of Chang teaches/suggests invention of this claim for the similar reasons set forth in claim 4.
Allowable Subject Matter
Claims 2, 10, & 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, per claims 2, 10, & 16:
1) Bodbyl further teaches the decision to retrain a risk model may be based on a threshold criterion and forwarding/generating an alert if the value of the “risk score” is more than a threshold ([0075, 0096]).
2) Allen et al. (US 20180239500 A1) teaches a machine learning algorithm to analyze content stream requested by a user to identify one or more features or functions the user is likely to access and determining whether a frequency of user selection of the predicted feature is above a predetermined threshold or not, if the frequency of the selection is above the threshold access to the predicted feature is enabled and other features are disabled ([0077- 0078], fig. 4). However, like Bodbyl, Allen also fails to teach generating an alert without analyzing the features by the machine learning model for the subsequent nonconformance likelihood for each monitored system.
3) Jackson (US 20150242621 A1) teaches if the threshold for automatically assigning a permission setting based on previous selections is 80% then the permission may be automatically granted or denied if at least 80% of the group grants or denies the permission ([0024]). Jackson fails to teach “in response to the one or more values for the one or more features satisfying the operational rule, generating an alert without analyzing the features by the machine learning model.”
Accordingly, prior arts do not teach or suggest the limitation of “before predicting, via the machine learning model, the subsequent nonconformance likelihood for each monitored system in the plurality of monitored systems based on the second plurality of features: comparing the one or more values for the one or more features against the operational rule; and in response to the one or more values for the one or more features satisfying the operational rule, generating an alert without analyzing the features by the machine learning model” in combination with remaining limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Jamjoom et al. (US 20170316320 A1) teaches analyzing to discriminate notifications/alerts (that correspond to various features/events) to be presented to a user based on prior user’s response 108 to similar notifications that includes immediate attended, deferred and ignored and to being a database for the notifications and training one or more machine learning models using the updated database 100 (Fig. 1, [039- 0040]). 
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification describes “work order” as: (¶0018) “provide explanations of the problems: resources were needed to resolve the problems, what labor was required to resolved the problem, how long the problem lasted from identification to resolution, and what previous problems the given system has faced (and how or whether those previous problems were resolved)”.  (¶0066) “The work order may specify: which user requested/authorized the work order, who will perform the labor, what the task at hand is, when the labor is to be completed by, which system and components thereof, … how to complete the task requested (including the tools and parts required therefore)”.
        
        2 Examiner notes applicant’s specification also uses “random forests” (see item 321) type of the machine learning model in fig. 3.